DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
This Office Action is in response to the application filed on 09/22/2022. Claims 1-18 are presently pending and are presented for examination. Claims 1-8, and 10-18 have been amended.
Reply to Remarks
Applicant’s arguments, see Applicant’s Remarks filed 09/22/2022, with respect to the rejection(s) of claim(s) 4-8 and 14-18 under §112(b) have been fully considered and are persuasive. Therefore, the rejection has been withdrawn. 
Applicant’s arguments, see Applicant’s Remarks filed 09/22/2022, with respect to the rejection(s) of claim(s) 9 and 10 under §112(d) have been fully considered and are persuasive. Therefore, the rejection has been withdrawn. The Examiner notes for the record that claims 9 and 10 are interpreted as dependent claims. 
Applicant’s arguments, see Applicant’s Remarks filed 09/22/2022, with respect to the rejection(s) of claim(s) 1-18 under §101 have been fully considered and are persuasive. Therefore, the rejection has been withdrawn. 
Applicant’s arguments, see Applicant’s Remarks filed 09/22/2022, with respect to the rejection(s) of claim(s) 1-3, 9-10, and 11-13 under § 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Chul, and Priyantha.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 9-10, and 11-13 are rejected under 35 U.S.C. § 103 as being unpatentable over Chul et al., KR20170047043A, in view of Priyantha, US-20100256852-A1, hereinafter referred to as Chul, and Priyantha (Translations by EPO).
As per claim 1
Chul discloses [a]n apparatus comprising a processing device which determines a high-density platooning driving maneuver that includes for subsequent coordination of a platoon of platoon members that are transportation vehicles, wherein the determination (the time measurement unit 20 measures a reception time of the message reception unit 10 based on the reference time. This time measuring unit 20 is commonly mounted on all the vehicles that run in a cluster, and provides each vehicle with a synchronized absolute time for running the cluster, If the second message is received at the time of ms, the controller 30 controls the headway distance controller 40 to further increase the reference headway distance to 7 m, if the reference separation distance is 4m, the reference separation distance is increased to 5m when the delay time is 10ms, the reference separation distance is increased to 6m when the delay time is 20ms, and the reference separation distance is 7m . At this time, the transmission interval between the first message and the second message is preferably 50 ms, for example, but it can be changed according to the designer's intention – Chul ¶23, ¶30, and ¶33).
wherein, in response to the selected high-density platooning closing and opening maneuvers not fulfilling the testing, the determination further includes waiting a time period (the time measurement unit 20 measures a reception time of the message reception unit 10 based on the reference time. This time measuring unit 20 is commonly mounted on all the vehicles that run in a cluster, and provides each vehicle with a synchronized absolute time for running the cluster, If the second message is received at the time of ms, the controller 30 controls the headway distance controller 40 to further increase the reference headway distance to 7 m, if the reference separation distance is 4m, the reference separation distance is increased to 5m when the delay time is 10ms, the reference separation distance is increased to 6m when the delay time is 20ms, and the reference separation distance is 7m . At this time, the transmission interval between the first message and the second message is preferably 50 ms, for example, but it can be changed according to the designer's intention – Chul ¶23, ¶30, and ¶33 – Examiner reasons that the delay between testing can be equal to the time it takes to receive the new signals),
Chul does not specifically disclose selecting a high-density platooning closing maneuver time in which the inter-vehicle distance between platoon members is decreased; selecting a high- density platooning opening maneuver time in which the inter-vehicle distance between platoon members is increased; testing the selected high-density platooning closing and opening maneuvers times with at least one test criterion, wherein the test criterion includes a test in terms of energy consumption, under consideration of a predicted quality of service profile of a vehicle- to-vehicle communication link for the communication between the platoon members, wherein the predicted quality of service profile indicates a quality of service of the vehicle-to-vehicle communication link in the future for communicating between platoon members relative to a required end-to-end latency of the communication link that provides safe running and control and adapt inter-vehicle distance between the platoon members, and performing the selecting a high-density platooning closing maneuver time value and selecting a high-density platooning opening maneuver time value again, testing the newly selected high-density platooning closing and opening maneuver times values relative to the at least one the test criterion.
However, Priyantha teaches selecting a high-density platooning closing maneuver time value in which an inter-vehicle distance between the platoon members is decreased (FIG. 22 graphically depicts exemplary fuel consumption rates as a function of position within a platoon and vehicle separation distances, in accordance with the present disclosure; determining a maximum of Dg and Ds as the desired platoon distance (D) between the preceding vehicle directly in front of the Follower Vehicle and the Follower Vehicle. Ds can be calculated considering following:… latency, In such an embodiment, an exemplary minimum spacing can be defined by Ds times a reaction time factor. Within this green zone, a method to select Dg for a known platoon position and vehicle. Data depicted in FIG. 25 was collected from exemplary wind tunnel testing…In one exemplary method, both vehicle length vs. fuel savings and cross section vs. fuel saving calibration curves can be referenced, - Priyantha Fig 25 + ¶31, ¶134, & ¶144); 
selecting a high- density platooning opening maneuver time value in which an inter-vehicle distance between the platoon members is increased (FIG. 22 graphically depicts exemplary fuel consumption rates as a function of position within a platoon and vehicle separation distances, in accordance with the present disclosure; determining a maximum of Dg and Ds as the desired platoon distance (D) between the preceding vehicle directly in front of the Follower Vehicle and the Follower Vehicle. Ds can be calculated considering following:… latency, In such an embodiment, an exemplary minimum spacing can be defined by Ds times a reaction time factor. Within this green zone, a method to select Dg for a known platoon position and vehicle. Data depicted in FIG. 25 was collected from exemplary wind tunnel testing…In one exemplary method, both vehicle length vs. fuel savings and cross section vs. fuel saving calibration curves can be referenced, - Priyantha Fig 25 + ¶31, ¶134, & ¶144);
testing the selected high-density platooning closing and opening maneuvers times values relative to at least one test criterion, wherein the testing relative to the at least one test criterion includes a test of energy consumption, while also considering a predicted quality of service profile of a vehicle- to-vehicle communication link for the communication between the platoon members, wherein the predicted quality of service profile indicates a quality of service of the vehicle-to-vehicle communication link in the future for communicating between platoon members relative to a required end-to-end latency of the communication link that provides safe running and control and adapt inter-vehicle distance between the platoon members (FIG. 22 graphically depicts exemplary fuel consumption rates as a function of position within a platoon and vehicle separation distances, in accordance with the present disclosure; determining a maximum of Dg and Ds as the desired platoon distance (D) between the preceding vehicle directly in front of the Follower Vehicle and the Follower Vehicle. Ds can be calculated considering following:… latency, Data depicted in FIG. 25 was collected from exemplary wind tunnel testing…In one exemplary method, both vehicle length vs. fuel savings and cross section vs. fuel saving calibration curves can be referenced, Under one contemplated signal scheme, the two parts of the signal can be transmitted with different signal strengths, with the first part being transmitted with a greater signal strength, in order to most effectively communicate with other vehicles and other platoons not within the control of the platoon of the Leader Vehicle; and with the second part being transmitted with a lesser signal strength, communicating only with vehicles within the platoon of the Leader Vehicle. - Priyantha Fig 25 + ¶31, ¶134, ¶144 & ¶118),
performing the selecting a high-density platooning closing maneuver time value and selecting a high-density platooning opening maneuver time value again (FIG. 22 graphically depicts exemplary fuel consumption rates as a function of position within a platoon and vehicle separation distances, in accordance with the present disclosure; determining a maximum of Dg and Ds as the desired platoon distance (D) between the preceding vehicle directly in front of the Follower Vehicle and the Follower Vehicle. Ds can be calculated considering following:… latency, In such an embodiment, an exemplary minimum spacing can be defined by Ds times a reaction time factor. Within this green zone, a method to select Dg for a known platoon position and vehicle. Data depicted in FIG. 25 was collected from exemplary wind tunnel testing…In one exemplary method, both vehicle length vs. fuel savings and cross section vs. fuel saving calibration curves can be referenced, - Priyantha Fig 25 + ¶31, ¶134, & ¶144),
testing the newly selected high-density platooning closing and opening maneuver times values relative to the at least one the test criterion (FIG. 22 graphically depicts exemplary fuel consumption rates as a function of position within a platoon and vehicle separation distances, in accordance with the present disclosure; determining a maximum of Dg and Ds as the desired platoon distance (D) between the preceding vehicle directly in front of the Follower Vehicle and the Follower Vehicle. Ds can be calculated considering following:… latency, In such an embodiment, an exemplary minimum spacing can be defined by Ds times a reaction time factor. Within this green zone, a method to select Dg for a known platoon position and vehicle. Data depicted in FIG. 25 was collected from exemplary wind tunnel testing…In one exemplary method, both vehicle length vs. fuel savings and cross section vs. fuel saving calibration curves can be referenced, - Priyantha Fig 25 + ¶31, ¶134, & ¶144).
Chul discloses high-density platooning closing and opening maneuver times because the headway distance alterations between the close platooning vehicles is equivalent to the claimed high-density platooning closing and opening maneuvers, as both involve range changes to maintain safe and proper platooning. Priyantha teaches platoon distance keeping by measuring the changes in the quality of inter-vehicular communications and fuel consumption.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Chul that teaches high-density platooning closing and opening maneuver times because the headway distance alterations between the close platooning vehicles is equivalent to the claimed high-density platooning closing and opening maneuvers, as both involve range changes to maintain safe and proper platooning, with platoon distance keeping by measuring the changes in the quality of inter-vehicular communications and fuel consumption, as taught by Priyantha, to improve travel time by reducing the number of vehicle stoppages due to data communication delays, see Priyantha ¶163 for details.
As per claim 2
Chul further discloses wherein at least a predicted quality of service profile for a packet inter-reception time of said vehicle-to-vehicle communication link is considered in the testing relative to the at least one test criterion (the time measurement unit 20 measures a reception time of the message reception unit 10 based on the reference time. This time measuring unit 20 is commonly mounted on all the vehicles that run in a cluster, and provides each vehicle with a synchronized absolute time for running the cluster, If the second message is received at the time of ms, the controller 30 controls the headway distance controller 40 to further increase the reference headway distance to 7 m, if the reference separation distance is 4m, the reference separation distance is increased to 5m when the delay time is 10ms, the reference separation distance is increased to 6m when the delay time is 20ms, and the reference separation distance is 7m . At this time, the transmission interval between the first message and the second message is preferably 50 ms, for example, but it can be changed according to the designer's intention – Chul ¶23, ¶30, and ¶33).
As per claim 3
Chul further discloses wherein at least one maximum value of the packet inter- reception time is selected for defining a limit of an acceptable quality of service level in the testing relative to the at least one test criterion (the time measurement unit 20 measures a reception time of the message reception unit 10 based on the reference time. This time measuring unit 20 is commonly mounted on all the vehicles that run in a cluster, and provides each vehicle with a synchronized absolute time for running the cluster, If the second message is received at the time of ms, the controller 30 controls the headway distance controller 40 to further increase the reference headway distance to 7 m, if the reference separation distance is 4m, the reference separation distance is increased to 5m when the delay time is 10ms, the reference separation distance is increased to 6m when the delay time is 20ms, and the reference separation distance is 7m . At this time, the transmission interval between the first message and the second message is preferably 50 ms, for example, but it can be changed according to the designer's intention – Chul ¶23, ¶30, and ¶33).
As per claim 9
Chul further discloses [a] transportation vehicle comprising the apparatus (the inter-vehicle distance control apparatus according to the present invention includes a message reception unit 10, a time measurement unit 20, a control unit 30, an inter-vehicle distance control unit 40 – Chul ¶19).
As per claim 10
Chul further discloses [a] non-transitory computer readable medium including a computer program comprising program code for, when the computer program is run on a processing device (the created program is stored in a computer-readable recording medium (information storage medium), and is read and executed by a computer to implement the method of the present invention – Chul ¶45).
As per claim 11
Chul discloses [a] method for determining a high-density platooning driving maneuver comprising (the time measurement unit 20 measures a reception time of the message reception unit 10 based on the reference time. This time measuring unit 20 is commonly mounted on all the vehicles that run in a cluster, and provides each vehicle with a synchronized absolute time for running the cluster, If the second message is received at the time of ms, the controller 30 controls the headway distance controller 40 to further increase the reference headway distance to 7 m, if the reference separation distance is 4m, the reference separation distance is increased to 5m when the delay time is 10ms, the reference separation distance is increased to 6m when the delay time is 20ms, and the reference separation distance is 7m . At this time, the transmission interval between the first message and the second message is preferably 50 ms, for example, but it can be changed according to the designer's intention – Chul ¶23, ¶30, and ¶33),
wherein, in response to the selected high-density platooning closing and opening maneuvers not fulfilling the testing, the determination further includes waiting a time period (the time measurement unit 20 measures a reception time of the message reception unit 10 based on the reference time. This time measuring unit 20 is commonly mounted on all the vehicles that run in a cluster, and provides each vehicle with a synchronized absolute time for running the cluster, If the second message is received at the time of ms, the controller 30 controls the headway distance controller 40 to further increase the reference headway distance to 7 m, if the reference separation distance is 4m, the reference separation distance is increased to 5m when the delay time is 10ms, the reference separation distance is increased to 6m when the delay time is 20ms, and the reference separation distance is 7m . At this time, the transmission interval between the first message and the second message is preferably 50 ms, for example, but it can be changed according to the designer's intention – Chul ¶23, ¶30, and ¶33 – Examiner reasons that the delay between testing can be equal to the time it takes to receive the new signals), 
Chul does not specifically disclose selecting a high-density platooning closing maneuver time in which the inter-vehicle distance between platoon members is decreased; selecting a high- density platooning opening maneuver time in which the inter-vehicle distance between platoon members is increased; testing the selected high-density platooning closing and opening maneuvers times with at least one test criterion, wherein the test criterion includes a test in terms of energy consumption, under consideration of a predicted quality of service profile of a vehicle- to-vehicle communication link for the communication between the platoon members, wherein the predicted quality of service profile indicates a quality of service of the vehicle-to-vehicle communication link in the future for communicating between platoon members relative to a required end-to-end latency of the communication link that provides safe running and control and adapt inter-vehicle distance between the platoon members, and performing the selecting a high-density platooning closing maneuver time value and selecting a high-density platooning opening maneuver time value again, testing the newly selected high-density platooning closing and opening maneuver times values relative to the at least one the test criterion.
However, Priyantha teaches selecting a high-density platooning closing maneuver time value in which an inter-vehicle distance between the platoon members is decreased (FIG. 22 graphically depicts exemplary fuel consumption rates as a function of position within a platoon and vehicle separation distances, in accordance with the present disclosure; determining a maximum of Dg and Ds as the desired platoon distance (D) between the preceding vehicle directly in front of the Follower Vehicle and the Follower Vehicle. Ds can be calculated considering following:… latency, In such an embodiment, an exemplary minimum spacing can be defined by Ds times a reaction time factor. Within this green zone, a method to select Dg for a known platoon position and vehicle. Data depicted in FIG. 25 was collected from exemplary wind tunnel testing…In one exemplary method, both vehicle length vs. fuel savings and cross section vs. fuel saving calibration curves can be referenced, - Priyantha Fig 25 + ¶31, ¶134, & ¶144); 
selecting a high- density platooning opening maneuver time value in which an inter-vehicle distance between the platoon members is increased (FIG. 22 graphically depicts exemplary fuel consumption rates as a function of position within a platoon and vehicle separation distances, in accordance with the present disclosure; determining a maximum of Dg and Ds as the desired platoon distance (D) between the preceding vehicle directly in front of the Follower Vehicle and the Follower Vehicle. Ds can be calculated considering following:… latency, In such an embodiment, an exemplary minimum spacing can be defined by Ds times a reaction time factor. Within this green zone, a method to select Dg for a known platoon position and vehicle. Data depicted in FIG. 25 was collected from exemplary wind tunnel testing…In one exemplary method, both vehicle length vs. fuel savings and cross section vs. fuel saving calibration curves can be referenced, - Priyantha Fig 25 + ¶31, ¶134, & ¶144);
testing the selected high-density platooning closing and opening maneuvers times values relative to at least one test criterion, wherein the testing relative to the at least one test criterion includes a test of energy consumption, while also considering a predicted quality of service profile of a vehicle- to-vehicle communication link for the communication between the platoon members, wherein the predicted quality of service profile indicates a quality of service of the vehicle-to-vehicle communication link in the future for communicating between platoon members relative to a required end-to-end latency of the communication link that provides safe running and control and adapt inter-vehicle distance between the platoon members (FIG. 22 graphically depicts exemplary fuel consumption rates as a function of position within a platoon and vehicle separation distances, in accordance with the present disclosure; determining a maximum of Dg and Ds as the desired platoon distance (D) between the preceding vehicle directly in front of the Follower Vehicle and the Follower Vehicle. Ds can be calculated considering following:… latency, Data depicted in FIG. 25 was collected from exemplary wind tunnel testing…In one exemplary method, both vehicle length vs. fuel savings and cross section vs. fuel saving calibration curves can be referenced, Under one contemplated signal scheme, the two parts of the signal can be transmitted with different signal strengths, with the first part being transmitted with a greater signal strength, in order to most effectively communicate with other vehicles and other platoons not within the control of the platoon of the Leader Vehicle; and with the second part being transmitted with a lesser signal strength, communicating only with vehicles within the platoon of the Leader Vehicle. - Priyantha Fig 25 + ¶31, ¶134, ¶144 & ¶118),
performing the selecting a high-density platooning closing maneuver time value and selecting a high-density platooning opening maneuver time value again (FIG. 22 graphically depicts exemplary fuel consumption rates as a function of position within a platoon and vehicle separation distances, in accordance with the present disclosure; determining a maximum of Dg and Ds as the desired platoon distance (D) between the preceding vehicle directly in front of the Follower Vehicle and the Follower Vehicle. Ds can be calculated considering following:… latency, In such an embodiment, an exemplary minimum spacing can be defined by Ds times a reaction time factor. Within this green zone, a method to select Dg for a known platoon position and vehicle. Data depicted in FIG. 25 was collected from exemplary wind tunnel testing…In one exemplary method, both vehicle length vs. fuel savings and cross section vs. fuel saving calibration curves can be referenced, - Priyantha Fig 25 + ¶31, ¶134, & ¶144),
testing the newly selected high-density platooning closing and opening maneuver times values relative to the at least one the test criterion (FIG. 22 graphically depicts exemplary fuel consumption rates as a function of position within a platoon and vehicle separation distances, in accordance with the present disclosure; determining a maximum of Dg and Ds as the desired platoon distance (D) between the preceding vehicle directly in front of the Follower Vehicle and the Follower Vehicle. Ds can be calculated considering following:… latency, In such an embodiment, an exemplary minimum spacing can be defined by Ds times a reaction time factor. Within this green zone, a method to select Dg for a known platoon position and vehicle. Data depicted in FIG. 25 was collected from exemplary wind tunnel testing…In one exemplary method, both vehicle length vs. fuel savings and cross section vs. fuel saving calibration curves can be referenced, - Priyantha Fig 25 + ¶31, ¶134, & ¶144).
Chul discloses high-density platooning closing and opening maneuver times because the headway distance alterations between the close platooning vehicles is equivalent to the claimed high-density platooning closing and opening maneuvers, as both involve range changes to maintain safe and proper platooning. Priyantha teaches platoon distance keeping by measuring the changes in the quality of inter-vehicular communications and fuel consumption.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Chul that teaches high-density platooning closing and opening maneuver times because the headway distance alterations between the close platooning vehicles is equivalent to the claimed high-density platooning closing and opening maneuvers, as both involve range changes to maintain safe and proper platooning, with platoon distance keeping by measuring the changes in the quality of inter-vehicular communications and fuel consumption, as taught by Priyantha, to improve travel time by reducing the number of vehicle stoppages due to data communication delays, see Priyantha ¶163 for details.
As per claim 12
Chul further discloses wherein at least a predicted quality of service profile for a packet inter-reception time of said vehicle-to-vehicle communication link is considered in in the testing relative to the at least one test criterion (the time measurement unit 20 measures a reception time of the message reception unit 10 based on the reference time. This time measuring unit 20 is commonly mounted on all the vehicles that run in a cluster, and provides each vehicle with a synchronized absolute time for running the cluster, If the second message is received at the time of ms, the controller 30 controls the headway distance controller 40 to further increase the reference headway distance to 7 m, if the reference separation distance is 4m, the reference separation distance is increased to 5m when the delay time is 10ms, the reference separation distance is increased to 6m when the delay time is 20ms, and the reference separation distance is 7m . At this time, the transmission interval between the first message and the second message is preferably 50 ms, for example, but it can be changed according to the designer's intention – Chul ¶23, ¶30, and ¶33).
As per claim 13
Chul further discloses wherein at least one maximum value of the packet inter- reception time is selected for defining a limit of an acceptable quality of service level in the testing relative to the at least one test criterion (the time measurement unit 20 measures a reception time of the message reception unit 10 based on the reference time. This time measuring unit 20 is commonly mounted on all the vehicles that run in a cluster, and provides each vehicle with a synchronized absolute time for running the cluster, If the second message is received at the time of ms, the controller 30 controls the headway distance controller 40 to further increase the reference headway distance to 7 m, if the reference separation distance is 4m, the reference separation distance is increased to 5m when the delay time is 10ms, the reference separation distance is increased to 6m when the delay time is 20ms, and the reference separation distance is 7m . At this time, the transmission interval between the first message and the second message is preferably 50 ms, for example, but it can be changed according to the designer's intention – Chul ¶23, ¶30, and ¶33).
Claims 4, 5, 14 and 15 are rejected under 35 U.S.C. § 103 as being unpatentable over Chul, and Priyantha, as per claims 3, 4, 13, and 14 respectively, and further in view of Nitsche et al., EP-3461166-A1, hereinafter referred to as Nitsche (Translations by EPO).
As per claim 4
Chul does not disclose wherein a crossing time value, at which the predicted quality of service profile crosses the selected at least one maximum value is used to test the selected high-density platooning closing and opening maneuver times values.
However, Nitsche teaches wherein a crossing time value, at which the predicted quality of service profile crosses the selected at least one maximum value is used to test the selected high-density platooning closing and opening maneuver times values (For example signals of the GeoNet 412 beaconing scheme with a time interval of 3.75 s between two such signals can result in higher threshold values than signals of the 10Hz 416 beaconing scheme (e.g. CAM) with a time interval of 0.1 s between two such signals, e.g. in a VANET in an advanced platooning algorithm the controller could adapt the inter-vehicle gap based on the estimated probability to compensate for potential packet loss – Nitsche ¶68, and ¶74).
Chul discloses distance adjustments for improved platoon inter autonomous vehicle communications. Nitsche teaches increasing the reliability of ad-hoc networks for autonomous vehicles using vehicle parameters, distance between vehicles, and communication times. 
It would have been obvious to one of ordinary skill in the art before the effective filing
date of the claimed invention to modify the invention of Chul, distance adjustments for improved platoon inter autonomous vehicle communications with increasing the reliability of ad-hoc networks for autonomous vehicles using vehicle parameters, distance between vehicles, and communication times, as taught by Nitsche, since a vehicle comprising the neighbor classification device 204 can better interact with other vehicles more reliably and very efficiently, see Nitsche ¶57.
As per claim 5
Chul does not disclose wherein the crossing time value is decreased by an uncertainty time value corresponding to an uncertainty for the quality of service prediction at the crossing time value.
However, Nitsche teaches wherein the crossing time value is decreased by an uncertainty time value corresponding to an uncertainty for the quality of service prediction at the crossing time value (For example signals of the GeoNet 412 beaconing scheme with a time interval of 3.75 s between two such signals can result in higher threshold values than signals of the 10Hz 416 beaconing scheme (e.g. CAM) with a time interval of 0.1 s between two such signals, e.g. in a VANET in an advanced platooning algorithm the controller could adapt the inter-vehicle gap based on the estimated probability to compensate for potential packet loss – Nitsche ¶68, and ¶74).
Chul discloses distance adjustments for improved platoon inter autonomous vehicle communications. Nitsche teaches increasing the reliability of ad-hoc networks for autonomous vehicles using vehicle parameters, distance between vehicles, and communication times. 
It would have been obvious to one of ordinary skill in the art before the effective filing
date of the claimed invention to modify the invention of Chul, distance adjustments for improved platoon inter autonomous vehicle communications with increasing the reliability of ad-hoc networks for autonomous vehicles using vehicle parameters, distance between vehicles, and communication times, as taught by Nitsche, since a vehicle comprising the neighbor classification device 204 can better interact with other vehicles more reliably and very efficiently, see Nitsche ¶57.
As per claim 14
Chul does not disclose wherein a crossing time value, at which the predicted quality of service profile crosses the selected at least one maximum value is used to test the selected high-density platooning closing and opening maneuver times values.
However, Nitsche teaches wherein a crossing time value, at which the predicted quality of service profile crosses the selected at least one maximum value is used to test the selected high-density platooning closing and opening maneuver times values (For example signals of the GeoNet 412 beaconing scheme with a time interval of 3.75 s between two such signals can result in higher threshold values than signals of the 10Hz 416 beaconing scheme (e.g. CAM) with a time interval of 0.1 s between two such signals, e.g. in a VANET in an advanced platooning algorithm the controller could adapt the inter-vehicle gap based on the estimated probability to compensate for potential packet loss – Nitsche ¶68, and ¶74).
Chul discloses distance adjustments for improved platoon inter autonomous vehicle communications. Nitsche teaches increasing the reliability of ad-hoc networks for autonomous vehicles using vehicle parameters, distance between vehicles, and communication times. 
It would have been obvious to one of ordinary skill in the art before the effective filing
date of the claimed invention to modify the invention of Chul, distance adjustments for improved platoon inter autonomous vehicle communications with increasing the reliability of ad-hoc networks for autonomous vehicles using vehicle parameters, distance between vehicles, and communication times, as taught by Nitsche, since a vehicle comprising the neighbor classification device 204 can better interact with other vehicles more reliably and very efficiently, see Nitsche ¶57.
As per claim 15
Chul does not disclose wherein the crossing time value is decreased by an uncertainty time value corresponding to an uncertainty for the quality of service prediction at the crossing time value.
However, Nitsche teaches wherein the crossing time value is decreased by an uncertainty time value corresponding to an uncertainty for the quality of service prediction at the crossing time value (For example signals of the GeoNet 412 beaconing scheme with a time interval of 3.75 s between two such signals can result in higher threshold values than signals of the 10Hz 416 beaconing scheme (e.g. CAM) with a time interval of 0.1 s between two such signals, e.g. in a VANET in an advanced platooning algorithm the controller could adapt the inter-vehicle gap based on the estimated probability to compensate for potential packet loss – Nitsche ¶68, and ¶74).
Chul discloses distance adjustments for improved platoon inter autonomous vehicle communications. Nitsche teaches increasing the reliability of ad-hoc networks for autonomous vehicles using vehicle parameters, distance between vehicles, and communication times. 
It would have been obvious to one of ordinary skill in the art before the effective filing
date of the claimed invention to modify the invention of Chul, distance adjustments for improved platoon inter autonomous vehicle communications with increasing the reliability of ad-hoc networks for autonomous vehicles using vehicle parameters, distance between vehicles, and communication times, as taught by Nitsche, since a vehicle comprising the neighbor classification device 204 can better interact with other vehicles more reliably and very efficiently, see Nitsche ¶57.
Claims 6, and 16 are rejected under 35 U.S.C. § 103 as being unpatentable over Chul, Priyantha, and Nitsche, as per claims 5, and 15 respectively, and further in view of Yamasaki et al., US-20170018190-A1, and Mudalige, US-20100256835-A1, hereinafter referred to as Yamasaki, and Mudalige. 
As per claim 6
Chul does not further disclose wherein the testing of the selected high-density platooning closing and opening maneuver times values is made based on a comparison between a sum of a closing maneuver time value, its corresponding energy consumption compensation time value, a system deployment cost compensation time value, an opening maneuver time value, and its corresponding energy consumption compensation time value, and an end of the predicted quality of service time decreased by the uncertainty time value which reflects the uncertainty of the quality of service prediction at the end of a favourable quality of service, wherein the end of the predicted quality of service time value is greater than or equal to the sum.
However, Yamasaki teaches wherein the testing of the selected high-density platooning closing and opening maneuver times values is made based on a comparison between (For example, the update timing monitoring unit in the above-described embodiments determined, through a comparison between the elapsed time from the time of the preceding update and the time threshold level, if the conditions of collection of communication quality had deteriorated (had became old). As the condition for determining a deterioration of the updated state, it is possible to determine if the number of samples for calculating the communication quality index value at the point satisfies a specified number. When the success rate of communication connections (number of successful communication connections/total number of communication attempts) is used as a communication quality index value, for example, it is possible to use, as an update target point, a point where the number of samples as a parameter, said number corresponding to the total number of communication attempts, falls below the specified number - Yamasaki ¶177- Examiner reasons that the communications that are measured against thresholds can be used to determine the necessary inter vehicles distance changes needed to improve communication quality),
a sum of a closing maneuver time value, its corresponding energy consumption compensation time value, a system deployment cost compensation time value, an opening maneuver time value, and its corresponding energy consumption compensation time value (The graph G1 of FIG. 1 a illustrates times elapsed since communication were made lastly at the individual points. Elapsed times Tp at the coordinates (x7,y7), (x8,y8) exceed a time threshold level T.sub.th that indicates the tolerance of elapsed time. Therefore, the communication quality information at the coordinates (x7,y7),(x8,y8) is old, and does not necessarily reflect the current communication quality…It is, thus, necessary to specify points of poor radio wave conditions and to improve the poor radio wave conditions by making the elapsed times since the last update of communication quality fall within a predetermined range (the time threshold level T.sub.th) and grasping the levels of communication quality (the conditions of radio waves) that reflect the current conditions as much as possible…monitor the occurrence of an area of communication quality information which may be old and may hence be different from the current conditions – Yamasaki ¶134 - Examiner reasons that the relationships between the poor signal thresholds at each location are determined by the multiple elapsed times at these positions and are known to exceed a threshold time therefore it is known that the vehicle’s distance to these locations need to be altered), and
wherein the end of the predicted quality of service time value is greater than or equal to the sum (sampling number of communication quality index values at the update target point is equal to or greater than a specified number of times set beforehand to ensure effectiveness of the communication quality index value – Yamasaki ¶12 – Examiner reasons that the quality of the communications (i.e. the time between transmissions) to the location of each transmitter can be improved by varying the distance between each transmitter, which could also be placed on another vehicle as seen in the art, and the vehicle).
Chul discloses distance adjustments for improved platoon inter autonomous vehicle communications. Yamasaki teaches an autonomous fleet operations management system where the signal strengths at each transmission tower is compared to a threshold to control the vehicles’ movement ranges. 
It would have been obvious to one of ordinary skill in the art before the effective filing
date of the claimed invention to modify the invention of Chul, distance adjustments for improved platoon inter autonomous vehicle communications with an autonomous fleet operations management system where the signal strengths at each transmission tower is compared to a threshold to control the vehicles’ movement ranges, as taught by Yamasaki, to prevent autonomously-traveling dump trucks from stopping due to communication errors and to contribute to improvements in the productivity of the mine, see Yamasaki ¶134.
However, Mudalige teaches an end of the predicted quality of service time value decreased by the uncertainty time value which reflects uncertainty of the quality of service prediction at the end of a favourable quality of service (If the Leader Vehicle does not hear from a formation participant for a threshold time, and the above "repeater" approach does not work, the participant is considered "lost." While the participant is lost, the Leader Vehicle will not reassign the lost vehicle's formation position to another vehicle. Since the communication loss may be affecting the follower-to-leader transmissions, the Leader Vehicle may attempt to alter the formation geometry to bring the lost vehicle's formation position closer to the Leader Vehicle in order to clear up communications (assuming the Follower Vehicle can still receive at least some of the leader-to-follower broadcasts), The methods employed herein need not be utilized merely in response to a complete loss of communications, but can additionally be employed in circumstances wherein CAN communication is deemed intermittent, substantially delayed, or unreliable. All of these situations represent a communications anomaly to which the present disclosure is directed toward addressing. – Mudalige ¶98).
Chul discloses distance adjustments for improved platoon inter autonomous vehicle communications. Mudalige teaches an autonomous vehicle speed control system that will alter the distance between vehicles in case of poor communication signal strength. 
It would have been obvious to one of ordinary skill in the art before the effective filing
date of the claimed invention to modify the invention of Chul, distance adjustments for improved platoon inter autonomous vehicle communications with an autonomous vehicle speed control system that will alter the distance between vehicles in case of poor communication signal strength, as taught by Mudalige, to maintain vehicle platooning to conserve fuel by minimizing speed and range adjustments using signal strength data. 
As per claim 16
Chul does not further disclose wherein the testing of the selected high-density platooning closing and opening maneuver times values is made based on a comparison between a sum of a closing maneuver time value, its corresponding energy consumption compensation time value, a system deployment cost compensation time value, an opening maneuver time value, and its corresponding energy consumption compensation time value, and an end of the predicted quality of service time decreased by the uncertainty time value which reflects the uncertainty of the quality of service prediction at the end of a favourable quality of service, wherein the end of the predicted quality of service time value is greater than or equal to the sum.
However, Yamasaki teaches wherein the testing of the selected high-density platooning closing and opening maneuver times values is made based on a comparison between (For example, the update timing monitoring unit in the above-described embodiments determined, through a comparison between the elapsed time from the time of the preceding update and the time threshold level, if the conditions of collection of communication quality had deteriorated (had became old). As the condition for determining a deterioration of the updated state, it is possible to determine if the number of samples for calculating the communication quality index value at the point satisfies a specified number. When the success rate of communication connections (number of successful communication connections/total number of communication attempts) is used as a communication quality index value, for example, it is possible to use, as an update target point, a point where the number of samples as a parameter, said number corresponding to the total number of communication attempts, falls below the specified number - Yamasaki ¶177- Examiner reasons that the communications that are measured against thresholds can be used to determine the necessary inter vehicles distance changes needed to improve communication quality),
a sum of a closing maneuver time value, its corresponding energy consumption compensation time value, a system deployment cost compensation time value, an opening maneuver time value, and its corresponding energy consumption compensation time value (The graph G1 of FIG. 1 a illustrates times elapsed since communication were made lastly at the individual points. Elapsed times Tp at the coordinates (x7,y7), (x8,y8) exceed a time threshold level T.sub.th that indicates the tolerance of elapsed time. Therefore, the communication quality information at the coordinates (x7,y7),(x8,y8) is old, and does not necessarily reflect the current communication quality…It is, thus, necessary to specify points of poor radio wave conditions and to improve the poor radio wave conditions by making the elapsed times since the last update of communication quality fall within a predetermined range (the time threshold level T.sub.th) and grasping the levels of communication quality (the conditions of radio waves) that reflect the current conditions as much as possible…monitor the occurrence of an area of communication quality information which may be old and may hence be different from the current conditions – Yamasaki ¶134 - Examiner reasons that the relationships between the poor signal thresholds at each location are determined by the multiple elapsed times at these positions and are known to exceed a threshold time therefore it is known that the vehicle’s distance to these locations need to be altered), and
wherein the end of the predicted quality of service time value is greater than or equal to the sum (sampling number of communication quality index values at the update target point is equal to or greater than a specified number of times set beforehand to ensure effectiveness of the communication quality index value – Yamasaki ¶12 – Examiner reasons that the quality of the communications (i.e. the time between transmissions) to the location of each transmitter can be improved by varying the distance between each transmitter, which could also be placed on another vehicle as seen in the art, and the vehicle).
Chul discloses distance adjustments for improved platoon inter autonomous vehicle communications. Yamasaki teaches an autonomous fleet operations management system where the signal strengths at each transmission tower is compared to a threshold to control the vehicles’ movement ranges. 
It would have been obvious to one of ordinary skill in the art before the effective filing
date of the claimed invention to modify the invention of Chul, distance adjustments for improved platoon inter autonomous vehicle communications with an autonomous fleet operations management system where the signal strengths at each transmission tower is compared to a threshold to control the vehicles’ movement ranges, as taught by Yamasaki, to prevent autonomously-traveling dump trucks from stopping due to communication errors and to contribute to improvements in the productivity of the mine, see Yamasaki ¶134.
However, Mudalige teaches an end of the predicted quality of service time value decreased by the uncertainty time value which reflects uncertainty of the quality of service prediction at the end of a favourable quality of service (If the Leader Vehicle does not hear from a formation participant for a threshold time, and the above "repeater" approach does not work, the participant is considered "lost." While the participant is lost, the Leader Vehicle will not reassign the lost vehicle's formation position to another vehicle. Since the communication loss may be affecting the follower-to-leader transmissions, the Leader Vehicle may attempt to alter the formation geometry to bring the lost vehicle's formation position closer to the Leader Vehicle in order to clear up communications (assuming the Follower Vehicle can still receive at least some of the leader-to-follower broadcasts), The methods employed herein need not be utilized merely in response to a complete loss of communications, but can additionally be employed in circumstances wherein CAN communication is deemed intermittent, substantially delayed, or unreliable. All of these situations represent a communications anomaly to which the present disclosure is directed toward addressing. – Mudalige ¶98).
Chul discloses distance adjustments for improved platoon inter autonomous vehicle communications. Mudalige teaches an autonomous vehicle speed control system that will alter the distance between vehicles in case of poor communication signal strength. 
It would have been obvious to one of ordinary skill in the art before the effective filing
date of the claimed invention to modify the invention of Chul, distance adjustments for improved platoon inter autonomous vehicle communications with an autonomous vehicle speed control system that will alter the distance between vehicles in case of poor communication signal strength, as taught by Mudalige, to maintain vehicle platooning to conserve fuel by minimizing speed and range adjustments using signal strength data. 
Claim 7 is rejected under 35 U.S.C. § 103 as being unpatentable over Chul, and Priyantha, as per claim 1, and further in view of Masahide et al., JP2015022422A, hereinafter referred to as Masahide (Translations by JPlatPat).
As per claim 7
Chul does not further disclose wherein the high-density platooning closing maneuver time value is selected by selecting the time value from a predicted quality of service profile under the criterion that the maximum useable value of the packet inter-reception time is reached, at which the sum of the high-density platooning closing maneuver time value and its energy consumption compensation time value are minimized, and at which the closing maneuver time value is greater than or equal to the selected time value.
However, Nitsche teaches wherein the high-density platooning closing maneuver time value is selected by selecting the time value from a predicted quality of service profile under the criterion that the maximum useable value of the packet inter-reception time is reached (An optimized time length can mean that if a signal that is received by a neighbor is received regularly with a higher frequency, the time length of the Last Update, i.e. the time length or time span until the neighbor is considered to be reliable, can be reduced. By optimizing the Last Update with respect to the frequency of reception the relevance of the Last Update can be increased, For example signals of the GeoNet 412 beaconing scheme with a time interval of 3.75 s between two such signals can result in higher threshold values than signals of the 10Hz 416 beaconing scheme (e.g. CAM) with a time interval of 0.1 s between two such signals, e.g. in a VANET in an advanced platooning algorithm the controller could adapt the inter-vehicle gap based on the estimated probability to compensate for potential packet loss – Nitsche ¶23, ¶68, and ¶74). 
Chul discloses distance adjustments for improved platoon inter autonomous vehicle communications. Nitsche teaches increasing the reliability of ad-hoc networks for autonomous vehicles using vehicle parameters, distance between vehicles, and communication times. 
It would have been obvious to one of ordinary skill in the art before the effective filing
date of the claimed invention to modify the invention of Chul, distance adjustments for improved platoon inter autonomous vehicle communications with increasing the reliability of ad-hoc networks for autonomous vehicles using vehicle parameters, distance between vehicles, and communication times, as taught by Nitsche, since a vehicle comprising the neighbor classification device 204 can better interact with other vehicles more reliably and very efficient, see Nitsche ¶57.
However, Masahide teaches at which the sum of the high-density platooning closing maneuver time value and its energy consumption compensation time value are minimized and at which the closing maneuver time value is greater than or equal to the selected time value (Further, the vehicle speed is detected, and the inter-vehicle time for the preceding vehicle is detected according to the vehicle speed and the inter-vehicle distance, and when the inter-vehicle time is maintained at the target inter-vehicle time, the inter-vehicle time control is performed. In addition, a lower limit threshold is set in advance in a range smaller than the target inter-vehicle time, and a range from the target inter-vehicle time to the lower limit threshold is set as a dead zone for maintaining the inter-vehicle time control…even if the inter-vehicle time is within the range from the target inter-vehicle time to the lower threshold value, for example, even if the preceding vehicle is decelerated and the inter-vehicle time falls below the target inter-vehicle time, the inter-vehicle time control is maintained – Masahide ¶5 and ¶6).
Chul discloses distance adjustments for improved platoon inter autonomous vehicle communications. Masahide teaches control of a platoon of vehicles based on the timed based distance between vehicles.
It would have been obvious to one of ordinary skill in the art before the effective filing
date of the claimed invention to modify the invention of Chul, distance adjustments for improved platoon inter autonomous vehicle communications with control of a platoon of vehicles based on the timed based distance between vehicles, as taught by Masahide, to avoid collisions, and save fuel by reducing the amount of time-based distance changes.
Claim 8 is rejected under 35 U.S.C. § 103 as being unpatentable over Chul and Priyantha, as per claim 1, and further in view of Mudalige and Bender et al., US-20180130354-A1, hereinafter referred to as Bender. 
As per claim 8
Chul does not further disclose wherein a Pareto efficient solution is applied for selecting the high-density platooning opening maneuver time, in which minimization of an opening maneuver time value is favored compared to minimization of the corresponding energy consumption compensation time value.
However, Bender teaches wherein a Pareto efficient solution (determining driver patterns at that location accounting for time…The input may include, but is not limited to location information 208, traffic information in driver location 202, driver information 204, vehicle information 206, actual driver actions 214… The service uses a mathematical filtering technique called “Pareto Optimization”…By alerting the drivers 212A-212N to possible actions of other drivers in the area, the problem of one driver not knowing the probabilities of any given action a driver intends to take is solved and those around that driver can make educated decisions – Bender ¶36 and ¶37). 
Chul discloses distance adjustments for improved platoon inter autonomous vehicle communications. Bender teaches determining and warning drivers of each other’s intent by analyzing their vehicle data using the Pareto optimization technique. 
It would have been obvious to one of ordinary skill in the art before the effective filing
date of the claimed invention to modify the invention of Chul, distance adjustments for improved platoon inter autonomous vehicle communications with determining and warning drivers of each other’s intent by analyzing their vehicle data using the Pareto optimization technique, as taught by Bender, to prevent collisions and informing drivers when or how to alter their distance to other vehicles. 
However, Mudalige teaches is applied for selecting the high-density platooning opening maneuver time, in which minimization of an opening maneuver time value is favored compared to minimization of the corresponding energy consumption compensation time value (If the Leader Vehicle does not hear from a formation participant for a threshold time, and the above "repeater" approach does not work, the participant is considered "lost." While the participant is lost, the Leader Vehicle will not reassign the lost vehicle's formation position to another vehicle. Since the communication loss may be affecting the follower-to-leader transmissions, the Leader Vehicle may attempt to alter the formation geometry to bring the lost vehicle's formation position closer to the Leader Vehicle in order to clear up communications (assuming the Follower Vehicle can still receive at least some of the leader-to-follower broadcasts), The methods employed herein need not be utilized merely in response to a complete loss of communications, but can additionally be employed in circumstances wherein CAN communication is deemed intermittent, substantially delayed, or unreliable. All of these situations represent a communications anomaly to which the present disclosure is directed toward addressing. – Mudalige ¶98).
Chul discloses distance adjustments for improved platoon inter autonomous vehicle communications. Mudalige teaches an autonomous vehicle speed control system that will alter the distance between vehicles in case of poor communication signal strength. 
It would have been obvious to one of ordinary skill in the art before the effective filing
date of the claimed invention to modify the invention of Chul, distance adjustments for improved platoon inter autonomous vehicle communications with an autonomous vehicle speed control system that will alter the distance between vehicles in case of poor communication signal strength, as taught by Mudalige, to maintain vehicle platooning to conserve fuel by minimizing speed and range adjustments using signal strength data.  
Claim 17 is rejected under 35 U.S.C. § 103 as being unpatentable over Chul, Priyantha, and Nitsche, as per claim 16, and further in view of Masahide et al., JP2015022422A, hereinafter referred to as Masahide (Translations by JPlatPat).
As per claim 17
Chul does not further disclose wherein the high-density platooning closing maneuver time value is selected by selecting the time value from a predicted quality of service profile under the criterion that the maximum useable value of the packet inter-reception time is reached, at which the sum of the high-density platooning closing maneuver time value and its energy consumption compensation time value are minimized, and at which the closing maneuver time value is greater than or equal to the selected time value.
However, Nitsche teaches wherein the high-density platooning closing maneuver time value is selected by selecting the time value from a predicted quality of service profile under the criterion that the maximum useable value of the packet inter-reception time is reached (An optimized time length can mean that if a signal that is received by a neighbor is received regularly with a higher frequency, the time length of the Last Update, i.e. the time length or time span until the neighbor is considered to be reliable, can be reduced. By optimizing the Last Update with respect to the frequency of reception the relevance of the Last Update can be increased, For example signals of the GeoNet 412 beaconing scheme with a time interval of 3.75 s between two such signals can result in higher threshold values than signals of the 10Hz 416 beaconing scheme (e.g. CAM) with a time interval of 0.1 s between two such signals, e.g. in a VANET in an advanced platooning algorithm the controller could adapt the inter-vehicle gap based on the estimated probability to compensate for potential packet loss – Nitsche ¶23, ¶68, and ¶74). 
Chul discloses distance adjustments for improved platoon inter autonomous vehicle communications. Nitsche teaches increasing the reliability of ad-hoc networks for autonomous vehicles using vehicle parameters, distance between vehicles, and communication times. 
It would have been obvious to one of ordinary skill in the art before the effective filing
date of the claimed invention to modify the invention of Chul, distance adjustments for improved platoon inter autonomous vehicle communications with increasing the reliability of ad-hoc networks for autonomous vehicles using vehicle parameters, distance between vehicles, and communication times, as taught by Nitsche, since a vehicle comprising the neighbor classification device 204 can better interact with other vehicles more reliably and very efficient, see Nitsche ¶57.
However, Masahide teaches at which the sum of the high-density platooning closing maneuver time value and its energy consumption compensation time value are minimized and at which the closing maneuver time value is greater than or equal to the selected time value (Further, the vehicle speed is detected, and the inter-vehicle time for the preceding vehicle is detected according to the vehicle speed and the inter-vehicle distance, and when the inter-vehicle time is maintained at the target inter-vehicle time, the inter-vehicle time control is performed. In addition, a lower limit threshold is set in advance in a range smaller than the target inter-vehicle time, and a range from the target inter-vehicle time to the lower limit threshold is set as a dead zone for maintaining the inter-vehicle time control…even if the inter-vehicle time is within the range from the target inter-vehicle time to the lower threshold value, for example, even if the preceding vehicle is decelerated and the inter-vehicle time falls below the target inter-vehicle time, the inter-vehicle time control is maintained – Masahide ¶5 and ¶6).
Chul discloses distance adjustments for improved platoon inter autonomous vehicle communications. Masahide teaches control of a platoon of vehicles based on the timed based distance between vehicles.
It would have been obvious to one of ordinary skill in the art before the effective filing
date of the claimed invention to modify the invention of Chul, distance adjustments for improved platoon inter autonomous vehicle communications with control of a platoon of vehicles based on the timed based distance between vehicles, as taught by Masahide, to avoid collisions, and save fuel by reducing the amount of time-based distance changes. 
Claim 18 is rejected under 35 U.S.C. § 103 as being unpatentable over Chul, Priyantha, and Nitsche, as per claim 16 respectively, and further in view of Mudalige and Bender et al., US-20180130354-A1, hereinafter referred to as Bender. 
As per claim 18
Chul does not further disclose wherein a Pareto efficient solution is applied for selecting the high-density platooning opening maneuver time, in which minimization of an opening maneuver time value is favored compared to minimization of the corresponding energy consumption compensation time value.
However, Bender teaches wherein a Pareto efficient solution (determining driver patterns at that location accounting for time…The input may include, but is not limited to location information 208, traffic information in driver location 202, driver information 204, vehicle information 206, actual driver actions 214… The service uses a mathematical filtering technique called “Pareto Optimization”…By alerting the drivers 212A-212N to possible actions of other drivers in the area, the problem of one driver not knowing the probabilities of any given action a driver intends to take is solved and those around that driver can make educated decisions – Bender ¶36 and ¶37). 
Chul discloses distance adjustments for improved platoon inter autonomous vehicle communications. Bender teaches determining and warning drivers of each other’s intent by analyzing their vehicle data using the Pareto optimization technique. 
It would have been obvious to one of ordinary skill in the art before the effective filing
date of the claimed invention to modify the invention of Chul, distance adjustments for improved platoon inter autonomous vehicle communications with determining and warning drivers of each other’s intent by analyzing their vehicle data using the Pareto optimization technique, as taught by Bender, to prevent collisions and informing drivers when or how to alter their distance to other vehicles. 
However, Mudalige teaches is applied for selecting the high-density platooning opening maneuver time, in which the minimization of an opening maneuver time value is favored compared to the minimization of the corresponding energy consumption compensation time value (If the Leader Vehicle does not hear from a formation participant for a threshold time, and the above "repeater" approach does not work, the participant is considered "lost." While the participant is lost, the Leader Vehicle will not reassign the lost vehicle's formation position to another vehicle. Since the communication loss may be affecting the follower-to-leader transmissions, the Leader Vehicle may attempt to alter the formation geometry to bring the lost vehicle's formation position closer to the Leader Vehicle in order to clear up communications (assuming the Follower Vehicle can still receive at least some of the leader-to-follower broadcasts), The methods employed herein need not be utilized merely in response to a complete loss of communications, but can additionally be employed in circumstances wherein CAN communication is deemed intermittent, substantially delayed, or unreliable. All of these situations represent a communications anomaly to which the present disclosure is directed toward addressing. – Mudalige ¶98).
Chul discloses distance adjustments for improved platoon inter autonomous vehicle communications. Mudalige teaches an autonomous vehicle speed control system that will alter the distance between vehicles in case of poor communication signal strength. 
It would have been obvious to one of ordinary skill in the art before the effective filing
date of the claimed invention to modify the invention of Chul, distance adjustments for improved platoon inter autonomous vehicle communications with an autonomous vehicle speed control system that will alter the distance between vehicles in case of poor communication signal strength, as taught by Mudalige, to maintain vehicle platooning to conserve fuel by minimizing speed and range adjustments using signal strength data. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this
Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a).
Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE
MONTHS from the mailing date of this action. In the event a first reply is filed within TWO
MONTHS of the mailing date of this final action and the advisory action is not mailed until after
the end of the THREE-MONTH shortened statutory period, then the shortened statutory period
will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR
1.136(a) will be calculated from the mailing date of the advisory action. In no event, however,
will the statutory period for reply expire later than SIX MONTHS from the date of this final
action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARIS ASIM SHAIKH whose telephone number is (571)272-6426. The examiner can normally be reached 8:00-5:30 M-F EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fadey S. Jabr can be reached on 3668. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/F.A.S./Examiner, Art Unit 3668                                                                                                                                                                                                        /Thomas Ingram/Primary Examiner, Art Unit 3668